Citation Nr: 1134061	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent for post concussion syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in St. Petersburg, Florida.  It was previously remanded by the Board in May 2010 and has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to rating in excess of 10 percent for post concussion syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The Veteran was not shown to have a back disorder that was caused or made worse by a disease or injury in service.


CONCLUSION OF LAW

A back disorder was not incurred in, or caused or aggravated by, the Veteran's service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in January 2006, prior to the appealed rating decisions, which explained VA's duty to assist him with developing evidence in support of his claim.  The January 2006 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  The record does not reflect that the Veteran was provided the notice required by Dingess.  However, that error is harmless insofar as service connection is denied, hence no rating or effective date will be assigned.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and the written contentions of the Veteran.  The Veteran was also afforded a VA examination of his spine which was sufficiently comprehensive for rating purposes.  The Board finds that the examination is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability.  

  Service connection

The Veteran contends that he has a back disorder that is related to his military service.  The Veteran did not set forth any specific contentions with respect to the relationship of his back problems and his military service.  He did note at times that he was injured in a mugging during his service and sustained various injuries including a back injury.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records reflect that the Veteran was the victim of a mugging in February 1977.  The Veteran was hit in the head, back, and legs.  During this incident the Veteran also fell and hurt his back in the mid region of the back and the area was tender to touch.  In March 1977, he complained of back pain for 1 day that onset after lifting.  There was no pain on palpation of the lower sacral area.  There appeared to be a cystic growth on the left side of the spine in the sacral region. The impression was back pain possibly due to the growth.  In November 1976, the Veteran complained that his back hurt on 2 occasions and after the first occasion he had been placed on a temporary profile restricting lifting.  There were no further documented complaints of back pain and there was no diagnosis of a chronic back disorder.  The Veteran's separation exam was normal with no defects noted related to the back.  

In May 1983 the Veteran specifically denied any recurrent back pain on a "Report of Medical History" prepared in conjunction with his Reserve duties and wrote that he was in good health.  A physical exam that was performed on the same date did not note the presence of any back disorder. 

A private treatment record dated in May 1990 indicated that the Veteran had a bulge at the L5-S1 level with compression of the dural sac nerve root.  He also had other injuries that were unrelated to the back.  The physician opined that the Veteran was totally disabled for any occupation that requires strenuous physical activity.  This was attributed to a work related trauma in September 1984. 

A private treatment record dated in September 1990 reflects that the Veteran was evaluated by an orthopedist.  At that time, the Veteran complained of low back pain radiating down to his right leg.  He stated that he was injured while at work in 1984 when a machine fell on him and injured his back.  It was noted that he apparently never had any injuries in the military.  The physician diagnosed cervical strain, status post (s/p) surgery of the right anterior thigh, and first degree spondylolisthesis, L5-S1. 

On an electronic claim form for non-service connected pension benefits that was submitted in May 2005, the Veteran reported when he was mugged in Germany he injured his head, back, legs, and ribs.  Since then he had headaches, nausea, and tinnitus.  He made no mention of back pain resulting from this incident.  Rather, he wrote that while he was a member of the Reserves he was injured while at his civilian job and thereafter received treatment for back pain.  

In a written statement dated in June 2005 the Veteran again recounted the mugging incident in Germany.  He attributed headaches, instability, tinnitus, and dizziness to this incident.  He made no mention of back pain resulting from this incident.  Rather, he continued on to write that he injured his back, leg, and spine in an industrial accident that occurred during his employment after service.

In a Vocational Rehabilitation Assessment that was dated in August 2005, the Veteran reported that he sustained a back and leg injury 20 years ago.  He reported that after leaving active duty he began working as a production worker for a defense contractor.  He left this job when one of the production pieces fell on him, seriously injuring his leg and back.

VA treatment records indicate treatment for back pain but these do not attribute the Veteran's back pain to anything that occurred during his service.  

The Veteran was examined by VA with respect to his back in July 2010.  The examiner included in his report a medical record dated in September 2007 in which the Veteran's primary care physician noted that the Veteran wanted disability forms filled out and had recently changed the reason for this to a low back problem.  The Veteran stated that his low back pain was central without radiation.  The physician opined that the Veteran was capable of full time employment but due to the history of work related injury and current complaints of back pain lifting should be limited to 25 pounds.  The impression at that time was mechanical back pain without clinical evidence of radiculopathy.

At the examination, the Veteran reported that he had a mild back problem in service which improved.  In 1984 he had a work injury when he was struck by part of a missile which caused him to fall onto a cement floor.  From that time on he had a significant back problem.  He struck his right leg as well. 

The Veteran reported low back pain that was constant since 1984.  It was moderate in severity.  Inspection of the spine showed that posture and head position were normal and there was symmetry in appearance.  The Veteran's gait was normal. There were no abnormal curvatures and no ankylosis.  There were no objective signs of spasm, atrophy, guarding, or weakness.  There was objective evidence of pain with motion and tenderness.  Range of motion of the thoracolumbar spine was flexion 0 to 70 degrees with pain starting at 60 degrees; extension, 0 to 20 degrees; left lateral flexion, 0 to 20 degrees; left lateral rotation, 0 to 30 degrees; right lateral flexion, 0 to 20 degrees; right lateral rotation, 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion. 

The Veteran contended that he was unable to work due to his back disorder.  The examiner diagnosed degenerative disk disease of the lumbosacral spine.  A more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  

The examiner opined that the Veteran's back injury was not caused by or a result of a back disorder in service and there was no pre-existing back condition that was aggravated by a post-service work related accident.  The examiner explained that based on a review of the medical records, medical literature, and clinical experience, there was no evidence of a chronic back condition in service and on separation there were no complaints.  In May 1983, one year prior to his work injury, he had an exam for the Reserves which was negative for any back complaints or problems.  It is clear that all the findings on his exam related to the work injury in 1984 and have nothing at all to do with his military service.  A nexus cannot be made.  He had no back condition before his work injury so an aggravation nexus cannot be made as well.  

The Board finds that the evidence does not show that it is at least as likely as not that the Veteran has a back disorder that is related to his military service.  While the Veteran had occasional complaints of back pain in service, it is clear that these complaints were acute and transitory and resolved, by virtue of later medical reports when the Veteran indicated that he did not have any back problems.  The Veteran reported that he had no back problems as recently as May 1983, approximately 5 years after his service.  He was in a work related accident in 1984 and he repeatedly dated the onset of his back pain to that time in various written statements and also when verbally describing the onset of his back pain.  A VA examiner who reviewed the Veteran's symptoms as well as the reported history and medical documentation concluded that the Veteran did not have a chronic back disorder until the time of the 1984 industrial accident in which he injured his back.  His chronic back pain started as a result of this incident and was not related to the Veteran's service.  

For the foregoing reasons, the Board concludes that the Veteran was not shown to have a back disorder that was caused or made worse by a disease or injury in service.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the service connection for a back disorder is denied.


ORDER

Service connection for a back disorder is denied.


REMAND

The Veteran contends that he developed various psychiatric symptoms as a result of post-concussion syndrome as a result of a 1977 mugging.  In a June 2010 report of examination, a VA examiner opined that these symptoms were part of a mental disorder and did not represent residuals of traumatic brain injury (TBI).  The VA examiner noted that it was outside the scope of his practice to render a diagnosis of a psychological disorder.  He did not set forth a complete rationale for his conclusion that the Veteran's symptoms were due to a mental disorder rather than due to TBI.  In contrast, the Veteran submitted a June 2010 letter from a private physician who opined that various symptoms experienced by the Veteran were at least partly due to temporal lobe damage from "several significant head injuries."  This physician noted that the Veteran had various psychiatric symptoms that were consistent with temporal lobe damage but did not otherwise explain his conclusions.  In light of these conflicting opinions, neither of which is supported by an adequate rationale, the Veteran should be afforded an examination by an appropriate specialist (neuropsychologist or psychiatrist) in order to ascertain whether his psychiatric symptoms are due to post-concussion syndrome or whether they have an alternative etiology.  Examination by a specialist is necessary in this case due to the complexity of the medical question at issue.

The Board also notes that the Veteran's private physician referenced "several" head injuries, implying that the Veteran may have sustained additional head injuries after service.  In light of this, the Veteran should be asked to identify any treatment that he received for any post-service head injuries as well as to provide releases enabling VA to obtain those records.  

Additionally, the June 2010 letter indicates that the Veteran is receiving private treatment for his psychiatric problems, including from Dr. V.S. and Dr. M.R.J.  The claims file does not contain any records of private psychiatric treatment.  Therefore, these records should be obtained, if possible. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify all treatment that he received for any head injuries that he sustained after service and that he provide releases enabling VA to obtain medical records pertaining thereto.  

The RO should also request that the Veteran identify, and provide releases for, the private health care providers from whom he received psychiatric treatment, including Dr. V.S. and Dr. M.R.J..  

All identified treatment records should be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a VA examination by a qualified neuropsychologist or psychiatrist in order to determine the etiology of his current psychiatric symptoms, specifically, whether they are related to TBI or arose from some other cause.  The examiner should fully document all of the Veteran's psychiatric symptoms.  He or she should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the identified symptoms were caused by the Veteran's in-service head injury.  The examiner should set forth a complete rationale for his or her conclusion in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


